[Cite as Snell v. Andrews, 2013-Ohio-2915.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99205


                              SHYRRA SNELL, ET AL.
                                                       PLAINTIFFS-APPELLEES

                                                 vs.

                                 DI’ANDRE ANDREWS
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                   Case No. AD 03901479

        BEFORE: McCormack, J., Celebrezze, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: July 3, 2013
FOR APPELLANT

Di’Andre Andrews, pro se
21131 Tracy Avenue
Euclid, OH 44123


ATTORNEYS FOR APPELLEES

For Shyrra Snell, et al.

Robert L. Tobik
Cuyahoga County Public Defender
By: Salvatore Amata
Assistant Public Defender
1849 Prospect Avenue, E.
Suite 222
Cleveland, OH 44115

For Cuyahoga Job and Family Services

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Yvonne C. Billingsley
Assistant County Prosecutor
3955 Euclid Avenue, Room 305E
Cleveland, OH 44115

By: Jeffrey M. Heller
Assistant County Prosecutor
P.O. Box 93894
Cleveland, OH 44101

For Shyrra Snell

Shyrra Snell, pro se
4943 Banbury Court, Suite 5
Cleveland, OH 44128
Guardians Ad Litem

Michael B. Granito
24400 Highland Road
Suite 162
Richmond Hts., OH 44143

Brian W. Sharkin
Law Office of Brian Sharkin
P.O. Box 770824
Lakewood, OH 44107
TIM McCORMACK, J.:

          {¶1} Defendant-appellant, Di’Andre Andrews (“Andrews”), appeals the trial

court’s adoption of the Cuyahoga Job and Family Services — Office of Child Support

Services’ (“CJFS”) (f.k.a. Cuyahoga County Support Enforcement Agency or “CSEA”),

recommendation of a modified child support order. For the reasons that follow, we

affirm.

                                    Procedural History

          {¶2} On July 30, 2012, CJFS conducted an administrative adjustment and review

hearing regarding Andrews’s child support order. As a result of this hearing, the CJFS

recommended that Andrews’s child support order should increase, effective August 1,

2012, from $100 per month to the following: $261.93 per month, plus $75 cash medical

payment, when health insurance is not provided, and $291.33 per month when health

insurance is provided.      The recommendation included a child support computation

worksheet.

          {¶3} The CJFS’s recommendation stated that all parties involved have a right to

request an administrative adjustment hearing should the party or parties disagree with the

results of the administrative review.     The recommendation provides that such request

“be received within fourteen (14) calendar days plus three (3) business days of the date

this notice was mailed.”      The recommendation further provides that the new support

order will be issued, incorporating the findings and recommendations, if no request for

hearing is made.     Neither party requested a hearing.
       {¶4} On October 25, 2012, CJFS filed its recommendation with the juvenile

court. The court, on November 1, 2012, adopted CJFS’s recommendation and ordered

the support obligation to be increased as recommended.

                                   Assignment of Error

       The court erred by failing to properly record the father[’s] earning[s], thus

       skewing the proper calculation of child support.

                                    Law and Analysis

       {¶5} In his only assignment of error, Andrews argues that the trial court erred in

calculating his income for purposes of adjusting his child support obligations, stating that

his circumstances have changed and he has experienced a thirty percent decrease in

income.

       {¶6} A trial court’s decision regarding a child support obligation falls within the

court’s discretion, and it will not be reversed on appeal absent an abuse of that discretion.

 Pauly v. Pauly, 80 Ohio St. 3d 386, 390, 1997-Ohio-105, 686 N.E.2d 1108, citing Booth

v. Booth, 44 Ohio St. 3d 142, 144, 541 N.E.2d 1028 (1989). A trial court abuses its

discretion when it exhibits an attitude that is unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983).

       {¶7} R.C. 3119.60 through 3119.79 govern the administrative and judicial

process of reviewing support orders. R.C. 3119.63 provides the procedure the child

support enforcement agency must follow when reviewing a court child support order.         It

states that after the agency calculates a revised amount of child support, the parties have a
right to request an administrative hearing on the revised amount. R.C. 3119.63(B).       It

further provides that, “unless the obligor or obligee requests an administrative hearing on

the proposed change within fourteen days after receipt of the notice * * *,” the revised

amount will be submitted to the court for inclusion in a revised court child support order.

Id.

       {¶8} R.C. 3119.65 vests the trial court with the authority to issue a modified

order of child support when neither party requests a hearing on the revised amount.

DeJesus v. DeJesus, 170 Ohio App. 3d 307, 2007-Ohio-678, 866 N.E.2d 1145, ¶ 23 (9th

Dist.). The statute provides as follows:

       If neither the obligor nor the obligee requests a court hearing on a revised
       amount of child support to be paid under a court child support order in
       accordance with [R.C. 3119.63], the court shall issue a revised court child
       support order to require the obligor to pay the revised amount of child
       support calculated by the child support enforcement agency.

R.C. 3119.65.

       {¶9} In this case, CJFS calculated a revised amount of child support and filed its

reviewed findings and recommendation in accordance with the statute.           The record

shows that the parties were notified of the recommendation.    There is no evidence in the

record, however, that either party requested a hearing on the revised amount of child

support. In accordance with R.C. 3119.63, CJFS filed its recommendation with the

juvenile court.   The court, thereafter, and pursuant to the mandates of the statute,

adopted CJFS’s recommendation and ordered the support obligation to be increased as

recommended.
      {¶10} Accordingly, we find the trial court did not abuse its discretion in adopting

CJFS’s recommendation. Andrews’s sole assignment of error is overruled.

      {¶11} Judgment affirmed.

      It is ordered that appellees recover of said appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the court to

carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
TIM McCORMACK, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MARY EILEEN KILBANE, J., CONCUR